                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES T. PICARELLA, JR.,                 :   CIVIL NO. 1:19-CV-382
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
JOHN WETZEL, et al.,                       :
                                           :
             Respondents                   :

                                  MEMORANDUM

      Petitioner Charles Picarella (“Picarella”) filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging the Pennsylvania Board of

Probation and Parole’s (the “Board”) denial of parole in a prior case which delayed

commencement of the sentence he is currently serving. (Doc. 1). On June 6, 2019,

the court dismissed the habeas petition as moot. (Doc. 17). Presently before the

court is Picarella’s motion for reconsideration of the June 6, 2019 order. (Doc. 19).

For the reasons discussed below, the court will grant the motion for

reconsideration.

I.    Background

      On May 8, 2009, Picarella pled guilty to possession with intent to deliver a

controlled substance in the Northumberland County Court of Common Pleas. (Doc.

13, at 13-15). On July 6, 2009, he was sentenced to a term of imprisonment of three

months to five years. (Id.) This sentence had a minimum date of September 30,
2009, and a maximum date of June 23, 2017. (Id.) Picarella served the maximum

term of this sentence as of June 23, 2017. (Id. at 13, 18).

       On October 3, 2014, Picarella pled guilty to possession with intent to deliver,

and criminal conspiracy to commit possession with intent to deliver a controlled

substance in the Northumberland County Court of Common Pleas. (Id. at 7-11). On

December 5, 2014, he was sentenced to a total aggregate term of imprisonment of

ten to twenty years. (Id. at 7-11). Picarella is currently serving this sentence. This

sentence has a minimum date of November 2, 2025, and a maximum date of

November 2, 2035. (Id.)

       Respondents previously filed a motion to dismiss the habeas petition as moot.

(Doc. 14). Respondents argued that the habeas petition was moot because the

maximum sentence date of the challenged sentence expired on June 23, 2017 and,

therefore, Picarella was no longer serving the sentence challenged in the habeas

petition. (Doc. 13). On June 6, 2019, the court granted respondents’ motion to

dismiss. (Doc. 17). Picarella subsequently filed a brief in opposition to respondents’

motion to dismiss. (Doc. 18). Picarella argued that he suffered collateral

consequences as a result of the denial of parole and, therefore, the habeas petition

was not moot. (Id.) Specifically, Picarella asserted that the denial of parole in his

former case delayed the start date of the sentence he is currently serving. (Id.)

       On June 17, 2019, Picarella filed the instant motion for reconsideration. (Doc.

19).




                                            2
II.   Legal Standard

      A motion for reconsideration of a final order is generally considered a motion

under Federal Rule of Civil Procedure 59(e). See Weist v. Lynch, 710 F.3d 121, 127

(3d Cir. 2013) (citing Fed. Kemper Ins. Co. v. Rauscher, 807 F.2d 345, 348 (3d Cir.

1986)); see also Rankin v. Heckler, 761 F.2d 936, 942 (3d Cir. 1985) (holding that

“[r]egardless how it is styled, a motion filed within ten days of entry of judgment

questioning the correctness of a judgment may be treated as a motion to alter or

amend the judgment under Rule 59(e)”). Motions for reconsideration serve

primarily to correct manifest errors of law or fact in a prior decision of the court.

See U.S. ex rel. Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 848 (3d Cir.

2014) (citing Max’s Seafood Café by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999)). A court should grant reconsideration only if the moving party

establishes: (1) newly available evidence; (2) “an intervening change in the

controlling law;” or (3) “the need to correct a clear error of law or fact or to prevent

manifest injustice.” Id. at 848-49 (quoting Max’s Seafood, 176 F.3d at 677).

      A party may not invoke a motion for reconsideration as a means to relitigate

matters of disagreement with the court or to advance stale arguments anew. See

Chesapeake Appalachia, L.L.C. v. Scout Petroleum, LLC, 73 F.Supp.3d 488, 491

(M.D. Pa. 2014), aff’d sub nom. Chesapeake Appalachia, LLC v. Scout Petroleum,

LLC, 809 F.3d 746 (3d Cir. 2016). Furthermore, motions for reconsideration should

“not be used to raise new arguments or present evidence that could have been

raised prior to the entry of judgment.” Hill v. Tammac Corp., No. 1:05-CV-1148,

2006 WL 529044, at *2 (M.D. Pa. 2006) (citing McDowell Oil Servs., Inc. v. Interstate
                                            3
Fire & Gas Co., 817 F.Supp. 538, 541 (M.D. Pa. 1993)); see Bhatnagar v. Surrendra

Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995). Reconsideration is an

extraordinary remedy which should be “granted sparingly.” Chesapeake

Appalachia, 73 F.Supp.3d at 491; Tammac Corp., 2006 WL 529044, at *2.

III.   Discussion

       To bring a petition for writ of habeas corpus under 28 U.S.C. § 2254, a

petitioner must be “in custody” pursuant to the conviction under attack in the

habeas proceeding. 28 U.S.C. § 2254(a). For purposes of 28 U.S.C. § 2254, the “in

custody” determination is made as of the time the petition is filed. Carafas v.

LaCallee, 391 U.S. 234, 238, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968).

       A petitioner who is serving consecutive sentences imposed by the same court

is considered to be “in custody” for habeas purposes while he is serving any one of

those sentences. Garlotte v. Fordice, 515 U.S. 39, 40-41, 115 S.Ct. 1948, 132 L.Ed.2d

36 (1995). Therefore, a petitioner may challenge a sentence that ran earlier in the

series, and has expired, while he is serving a sentence later in the series. Id. at 41.

The Third Circuit Court of Appeals held that where the petitioner has completed

his sentence, but the fact of that sentence “might affect [the petitioner’s] release

date” for a different sentence that he is currently serving, the petitioner remains “in

custody” and the petition is not moot. DeFoy v. McCullough, 393 F.3d 439, 442 (3d

Cir. 2005).

       Here, Picarella is challenging a sentence that was completed on June 23,

2017, prior to the date Picarella filed his habeas petition. Nevertheless, if the court

were to direct the Board to parole him retroactively, he would be entitled to credit
                                            4
for time served—which would apply to his current sentence. Indeed, Picarella could

be entitled to an early release from his current sentence. Therefore, the habeas

petition is not moot. The court finds that Picarella has set forth grounds warranting

reconsideration of the prior court order.

IV.   Conclusion

      For the reasons set forth above, the court will grant Picarella’s motion for

reconsideration of the June 6, 2019 order dismissing the habeas petition as moot.

      A separate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
Dated:       July 24, 2019
